DUGGAN, J.,
concurring in part and dissenting in part. In part I, the court holds that employers have no general duty to protect employees from criminal attacks although a duty may arise when the employer has unreasonably created a condition of employment that foreseeably enhances the risk of criminal attack. This holding is consistent with the accepted maxim that a private citizen has no duty to protect others from the criminal attacks of third parties. I concur in part I.
In part II, the court holds that the plaintiffs allegations in this particular case are reasonably susceptible of a construction to permit recovery. The plaintiff alleges that there was a prior history of employees bringing weapons to work, and that after escorting Hilliard and the decedent out of the building, the employer’s supervisors became aware that Hilliard was armed and failed to take reasonable measures to prevent an attack they suspected would occur. The plaintiff, further, alleges that “[the supervisors] owed a duty to [the] decedent to enforce existing personnel and safety policies and to otherwise manage and supervise [the] decedent and other employees and to not expose [the] decedent to unreasonable risk of harm in the workplace.” Based on these allegations, the court holds that this employer had a duty to protect this employee because he was in a position of imminent danger of serious bodily injury, and the supervisors, acting as the employer’s agents, knew of the danger and failed to exercise reasonable care to avert the threatened harm. This holding seems to place a duty upon the supervisors, as agents of the employer, to protect employees from criminal attacks by third parties.
The allegations here that the supervisors failed to take reasonable measures to prevent the attack and failed to exercise reasonable care to avert the threatened harm essentially mean that the supervisors were obligated to intervene in the incident, or to call the police, or to at least tell the decedent that the assailant was armed. Our cases and eases from other *716jurisdictions, however, have consistently held that no such duty exists absent one of the three exceptions noted in the court’s opinion. See, e.g., Ahrendt v. Granite Bank, 144 N.H. 308, 314 (1999) (holding bank had no duty to protect its customer from criminal act of third party absent a special relationship); Walls v. Oxford Management Co., 137 N.H. 653, 659 (1993) (holding landlord has no duty to protect its tenant from criminal attack of third party absent known defective condition on premises that foreseeably enhanced risk of criminal attack, or gratuitous or contractual undertaking to provide security).
The reason for this rule and the narrowness of exceptions to the rule is that the imposition of civil liability on private citizens for their failure to warn another of imminent criminal conduct imposes an ill-defined burden on the ordinary citizen. Moreover, as in this case, the ordinary citizen is usually thrust precipitously into a highly volatile situation over which he has little control. Here, once the supervisors learned that Hilliard had a gun, they ordered the decedent to return to work. Understandably, they did not try to disarm Hilliard or tell the decedent with Hilliard standing, there that Hilliard had a gun. While in hindsight a different course of action might have prevented this tragedy, to impose a duty here on the supervisors and their employer is at odds with the basic rule that, absent sufficient control that would give rise to a duty, private citizens are not civilly liable for a failure to prevent criminal behavior.
As the court concludes in part I, there is no exception to this rule simply because of the employment relationship. An employer does owe various duties to his employees including the duty to provide a safe workplace and to warn of dangers about which the employee may be ignorant, see Wright v. St. Louis Produce Market, Inc., 43 S.W.3d 404, 413 (Mo. Ct. App. 2001); see also Restatement (Second) of Torts § 314B (1965); Restatement (SECOND) OF Agency § 512(1) (1958), but the scope of these duties extends only to harms reasonably foreseeable. See Petersen v. U.S. Reduction Co., 641 N.E.2d 845, 849-50 (Ill. App. Ct. 1994).
Other courts have held that an employer’s duty to provide a safe workplace, includes protecting employees from criminal attack only “[w]hen the conditions of employment are such that they invite attack upon employees by creating highly unusual or unreasonable exposure to danger,” thereby making the risk of criminal attack reasonably foreseeable. Thoni Oil Magic Benzol Gas Stations, Inc. v. Johnson, 488 S.W.2d 355, 357 (Ky. 1972). In this case, the plaintiff does not allege sufficient facts that would support a conclusion that the nature of the employer’s business made a criminal attack of the decedent by a co-worker reasonably foreseeable.
*717Even assuming that the employer here had a general duty to protect employees against workplace violence, the employer’s supervisors, upon learning that Hilliard had entered the workplace contrary to company policy, escorted him out of the building; and later, upon learning that Hilliard was carrying a loaded gun, ordered the decedent back to his workstation away from Hilliard. “As in other cases involving negligence, the employer is liable only if, using the facilities he has or should have, he or his executives act unreasonably.” Restatement (Second) of Agency § 512(2) comment b at 479. Based on the facts alleged by the plaintiff - including Hilliard’s volatility and the limited control the supervisors had over the situation - the supervisors did not act unreasonably, and therefore the facts alleged are not susceptible of a construction that would permit recovery. Accordingly, I would reaffirm the law as set forth in part I and respectfully dissent from part II.